Digitally signed by
                                                                                 Reporter of
                                                                                 Decisions
                                                                                 Reason: I attest to
                             Illinois Official Reports                           the accuracy and
                                                                                 integrity of this
                                                                                 document
                                     Appellate Court                             Date: 2019.07.18
                                                                                 13:01:08 -05'00'



                 In re Commitment of Tittelbach, 2018 IL App (2d) 170304



Appellate Court         In re COMMITMENT OF JOHN TITTELBACH (The People of the
Caption                 State of Illinois, Petitioner-Appellee, v. John Tittelbach, Respondent-
                        Appellant).



District & No.          Second District
                        Docket No. 2-17-0304



Rule 23 order filed     February 1, 2018
Motion to
publish allowed         November 14, 2018
Opinion filed           November 14, 2018



Decision Under          Appeal from the Circuit Court of Du Page County, No. 99-MR-285;
Review                  the Hon. Paul M. Fullerton, Judge, presiding.



Judgment                Affirmed.


Counsel on              William G. Worobec, of Wheaton, for appellant.
Appeal
                        Lisa Madigan, Attorney General, of Chicago (David L. Franklin,
                        Solicitor General, and Michael M. Glick, and Michael L. Cebula,
                        Assistant Attorneys General, of counsel), for the People.
     Panel                    JUSTICE SCHOSTOK delivered the judgment of the court, with
                              opinion.
                              Presiding Justice Hudson and Justice Spence concurred in the
                              judgment and opinion.


                                                OPINION

¶1         Respondent, John Tittelbach, appeals the judgment of the circuit court of Du Page County,
       granting the State’s motion under section 65(b)(1) of the Sexually Violent Persons
       Commitment Act (Act) (725 ILCS 207/65(b)(1) (West 2016)) and holding that there was no
       probable cause for an evidentiary hearing on whether he was no longer a sexually violent
       person (SVP) (see id.). We affirm.

¶2                                          I. BACKGROUND
¶3         In 1980, respondent pleaded guilty to two counts of indecent liberties with a child (Ill. Rev.
       Stat. 1979, ch. 38, ¶ 11-4(a)), specifically with his stepdaughters. He was sentenced to four
       years’ probation. In 1997, he was convicted of criminal sexual assault (720 ILCS 5/12-13(a)(3)
       (West 1994)) of his girlfriend’s minor daughter and was sentenced to four years’
       imprisonment.
¶4         On October 1, 1999, shortly after being released from prison, respondent was adjudicated
       an SVP and committed. At all pertinent times, the Act has defined an SVP as “a person who
       has been convicted of a sexually violent offense *** and who is dangerous because he or she
       suffers from a mental disorder that makes it substantially probable that the person will engage
       in acts of sexual violence.” 725 ILCS 207/5(f) (West 1998). Respondent appealed the
       judgment. This court affirmed. In re Detention of Tittlebach, 324 Ill. App. 3d 6 (2001).
¶5         On January 22, 2010, respondent petitioned for conditional release under section 60 of the
       Act (725 ILCS 207/60 (West 2010)). On March 29, 2012, based on testimony from clinical
       psychologist David Suire, the court denied the petition. In 2013, this court affirmed. In re
       Commitment of Tittelbach, 2013 IL App (2d) 120463-U, ¶ 36.
¶6         Meanwhile, on July 3, 2012, the State moved to continue respondent’s commitment, based
       on Suire’s recent report. The trial court granted the motion on July 24, 2012. Respondent did
       not appeal.
¶7         On June 24, 2013, the State moved for a finding of no probable cause to believe that
       respondent was no longer an SVP. On November 4, 2013, before any hearing on the State’s
       motion, respondent filed a petition (see 735 ILCS 5/2-1401 (West 2012)) to vacate the
       judgment of July 24, 2012. The trial court denied the petition. On appeal, we affirmed. In re
       Commitment of Tittelbach, 2015 IL App (2d) 140392.
¶8         On June 27, 2014, the State moved for a finding of no probable cause, based on Suire’s
       reexamination report of June 18, 2014. In his report, Suire opined that respondent had not
       made sufficient progress in treatment to be conditionally released and that his condition had
       not so changed since the most recent periodic reexamination that he was no longer an SVP (see
       725 ILCS 207/55(b) (West 2016)). Suire diagnosed respondent with pedophilic disorder,
       alcohol use disorder, and other specified personality disorder with antisocial and narcissistic


                                                   -2-
       features. He noted that respondent had continued to refuse treatment. As to actuarial
       risk-assessment tests, respondent scored in the moderate-to-high-risk range on the Static-99,
       the low-risk range on the Static-99R, and the moderate-risk range on the Minnesota Sex
       Offender Screening Tool-Revised (MnSOST-R). However, these measures did not consider
       other applicable risk factors, such as hostility, substance abuse, and attitudes tolerant of sex
       crimes. Of the three possible protective factors, two—progress in completion of treatment and
       a serious and debilitating medical condition—had no application. The third factor, increased
       age, “suggest[ed] some reduction in sexual recidivism risk,” as respondent was now 67.
       However, it was not clear to what degree this factor applied or even that, if it did, it would
       reduce respondent’s risk level to less than “substantially probable.” Therefore, “[a]t this
       point,” Suire did not believe that age was “an adequate protective factor” for respondent.
¶9         On December 22, 2014, on respondent’s motion, the trial court appointed Dr. Luis Rosell
       to examine him.
¶ 10       On February 11, 2015, Suire filed a reexamination report, based in part on his interview of
       respondent on January 28, 2015. As pertinent here, Suire’s report stated as follows.
       Respondent had not entered sex-offender treatment in the previous year and had expressed no
       documented interest in doing so. During the interview, respondent said that he did not believe
       that undergoing treatment would enable him to be released. He said that he had not felt
       attracted to his victims in a sexual way; even had he been sexually attracted to children in the
       past, he no longer was.
¶ 11       Suire’s diagnoses of respondent remained unchanged from his previous report. As to the
       actuarial tests, respondent was in the moderate-to-high-risk range on the Static-99, the low-risk
       range on the Static-99R, and the moderate-risk range on the MnSOST-R. As before, Suire
       stated that these tests understated respondent’s risk by omitting several factors that applied to
       him. Suire’s conclusions and recommendations were the same as previously.
¶ 12       On April 14, 2015, respondent waived any hearing based on the 2014 periodic
       reexamination report. On December 2, 2015, Rosell filed his report, based in part on his
       evaluation of respondent on April 7, 2015. On February 16, 2016, the State moved for a finding
       of no probable cause, submitting Suire’s report of February 10, 2016. We summarize Suire’s
       report, then Rosell’s report.
¶ 13       As pertinent here, Suire’s report stated as follows. He had asked to meet with respondent
       on February 5, 2016, but respondent had declined. Respondent had not entered
       sex-offender-specific treatment in the previous year or expressed any documented interest in
       doing so. Suire’s diagnoses of respondent were unchanged from the most recent report.
¶ 14       As to the actuarial tests, Suire noted that, on the Static-99R, respondent scored in the
       low-risk range1; on the MnSOST-R, he scored in the moderate-risk range. As in previous
       reports, Suire stated that the actuarial tests underestimated respondent’s risk of reoffending, in
       that they failed to consider numerous factors. Further, Suire stated, respondent’s “actual sex
       offending history, as distinct from *** his criminal history, [was] essentially continuous for
       over a quarter century,” suggesting “very powerful and enduring urges related to sexual
       contact with underage females.” Thus, in Suire’s opinion, respondent was “substantially
       probable to commit a new sexual offense.” Suire opined that none of the three protective

          1
            Suire’s report noted that the developers of the Static-99 now recommended that the revised
       edition, developed in 2009, be used in preference to the original.

                                                   -3-
       factors applied. The first two, progress in treatment and a serious and debilitating medical
       condition, he rejected summarily. The third factor, increased age, received more discussion. As
       in his previous report, Suire concluded that respondent’s age, now 68, “suggest[ed] some
       reduction in sexual recidivism risk” but that it was not clear to what degree this factor applied
       to respondent or, even if it did, whether it would reduce his risk level to less than “substantially
       probable.” Suire thus opined, “[a]t this point *** age is [not] an adequate protective factor” for
       respondent.
¶ 15       Suire’s report reached the same conclusions as his prior report. First, despite respondent’s
       relatively low scores on the actuarial tests, it was substantially probable that he would engage
       in future acts of sexual violence. Second, having participated in no sex-offender treatment in
       the past year, respondent had not lowered his risk based on progress in treatment, and he
       remained in need of treatment in a secure facility. Suire stated that, to a reasonable degree of
       psychological certainty, (1) respondent had not made sufficient progress in treatment to be
       conditionally released and (2) respondent’s condition had not so changed since the previous
       reexamination that he was no longer an SVP.
¶ 16       We turn to Rosell’s report, which, as pertinent here, stated as follows. In his interview,
       respondent expressed remorse for his crimes and said that he prayed that his victims would
       forgive him. He also stated that, in 1999, he participated in nine months’ orientation to
       treatment but was told that he had to undergo a plethysmograph examination before he could
       enter treatment; he refused and had not been involved in treatment since. Respondent said that
       he felt that the plethysmograph examination would not prove anything and that treatment did
       not enable people to get released. Asked to rate his risk of reoffending on a scale of 0 to 10,
       respondent gave himself a 1; he had come to understand how he had hurt other people and
       himself. Respondent did not consider himself a pedophile, but he acknowledged that the
       accepted psychological definition might apply.
¶ 17       Rosell’s report turned to Suire’s diagnoses of respondent. Rosell stated that, generally, a
       clinical diagnosis of a mental disorder does not imply that the individual meets a given legal
       standard. Even with pedophilic disorder, “it is not clear what percentage of individuals who are
       sexually attracted to children *** actually act on those attractions. With regards to DSM-5
       [(American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders,
       Fifth Edition, DSM-5 (2013))], a pedophilic disorder would only be a conclusion and is not
       predictive.”
¶ 18       Rosell agreed with Suire that respondent met the criteria for pedophilic disorder,
       nonexclusive type, attracted to females. However, he continued, various “other
       elements”—such as guilt, shame, intense sexual frustration, or feelings of isolation—can
       change over time without treatment. Thus, “the course of pedophilic disorder may fluctuate,
       increase, or decrease with age.” In respondent’s case, based on his “age and lack [of] interest in
       any sexual behavior[,] it would be difficult to make the argument pedophilia is not
       diminished.”
¶ 19       Under the rubric of assessing risk, Rosell’s report stated as follows. On the Static-99R,
       which took better account than had the Static-99 of the effect of age on recidivism, respondent
       scored 0. On the Static-2002R, he also scored 0. On the Multisample Age-Stratified Table of
       Sexual Recidivism Rates (MATS-1), he scored a 3, placing him in the medium range of risk.
       Rosell noted further that respondent was currently 67 and had not committed a “hands-on
       sexually violent offense” in 20 years. Rosell noted numerous studies showing that increasing

                                                    -4-
       age correlates with decreasing recidivism. He concluded, “Based on [respondent’s] current
       status, the risk percentage is much lower than the statutory threshold regardless [of] what study
       or interpretation of the instrument is utilized.”
¶ 20       Rosell’s report provided the following conclusions. “Based on his actuarials [(test
       results)],” respondent scored in “the low range with very low corresponding risk percentages
       that reflect a lack of probability of future sexual offending.” Rosell based this conclusion not
       only on respondent’s age but also on “his intrafamilial offending and lack of criminal history.”
       Thus, Rosell opined to a reasonable degree of psychological certainty that, although
       respondent was still an SVP, he did not currently pose “a serious risk of sexual violence” and
       was “appropriate for discharge.”
¶ 21       On May 31, 2016, the trial court held the probable cause hearing. The State argued as
       follows. Section 55(a) of the Act, as then written, required a report at least yearly on
       (1) whether respondent had made “sufficient progress in treatment to be conditionally
       released” and (2) whether his condition had so changed since the most recent periodic
       reexamination that he was no longer an SVP. (Emphasis added.) 725 ILCS 207/55(a) (West
       2016). Suire’s report correctly concluded that the answer to the first inquiry was negative
       because respondent had not undergone any treatment since the previous reexamination—or,
       indeed, since he was originally committed, in 1999. More generally, nothing had changed
       since the previous reexamination. Both reporting experts diagnosed respondent with
       pedophilic disorder.
¶ 22       Respondent argued as follows. The applicable version of section 55(a) was the one that had
       been in effect when he was originally committed. At that time, before revisions in 2012,
       section 55(a) did not contain the words “in treatment,” so the first question for the evaluators
       was whether he had made “sufficient progress to be conditionally released.” 725 ILCS
       207/55(a) (West 2010). Thus, the lack of treatment was not dispositive. Further, respondent
       had not petitioned for conditional release; thus, under section 65(b)(1) of the Act, the purpose
       of the hearing was “to determine whether facts exist[ed] to believe that since the most recent
       periodic reexamination *** the condition of [respondent] ha[d] so changed” that he was no
       longer an SVP. 725 ILCS 207/65(b)(1) (West 2016). Respondent contended that this
       requirement set a low threshold, which he could satisfy by producing plausible evidence of a
       change in his circumstances or in professional knowledge, methods, or theories relating to the
       risk of recidivism. Contending that his case was comparable to In re Commitment of Wilcoxen,
       2016 IL App (3d) 140359, respondent argued that he had met the statutory threshold: Rosell
       had stated that respondent’s increased age militated against the probability of recidivism, and
       respondent’s very low scores on the actuarial tests were to the same effect. Thus, he contended,
       he was entitled to a full discharge hearing.
¶ 23       The State replied that respondent had never been in treatment, so his arguments lacked
       support from a provider who could attest to any progress he had made. Rosell had
       acknowledged that respondent suffered from pedophilic disorder. His statement that
       respondent had not committed a hands-on sexual offense since his commitment meant little,
       given that respondent had not been exposed to young females in that period and no treatment
       records supported finding a change in his condition. There had been no progress; nothing had
       changed since the previous reexamination report. Thus, there was no probable cause.
¶ 24       The trial court granted the State’s motion. The judge explained as follows. Whether the
       case was governed by the pre-2012 version of section 55(a) or by the current version made no

                                                   -5-
       real difference; “there has been no progress whatsoever.” The judge distinguished Wilcoxen, in
       which the appellate court had reversed the denial of an order finding no probable cause. There,
       the court had relied heavily on evidence that the respondent had had three years of treatment in
       which he had participated willingly and actively.
¶ 25       Respondent moved to reconsider. The trial court denied his motion. He timely appealed.

¶ 26                                            II. ANALYSIS
¶ 27        On appeal, respondent contends that the judgment finding no probable cause must be
       reversed, because he produced sufficient evidence to entitle him to a hearing on whether his
       condition had so changed since the most recent periodic reexamination that he was no longer
       an SVP.
¶ 28        Our review is de novo. In re Commitment of Kirst, 2015 IL App (2d) 140532, ¶ 49. At a
       postcommitment probable-cause hearing, the trial court must determine whether facts exist to
       warrant a hearing on whether the respondent is no longer an SVP. In re Detention of
       Stanbridge, 2012 IL 112337, ¶ 51. Thus, we must decide whether respondent met this
       threshold.
¶ 29        We note first what is not directly at issue in this appeal. First, we are not primarily (if at all)
       concerned with whether, since the most recent periodic reexamination, respondent made
       sufficient progress in treatment (or regardless of treatment) to be conditionally released. See
       725 ILCS 207/55(a)(1) (West 2016). This question might have arisen had respondent
       petitioned for conditional release (see id. § 60). But he did not do so. Thus, the hearing was
       limited to the evidence of whether, since the previous reexamination, his condition had so
       changed that he was no longer an SVP. See id. § 65(b)(1).
¶ 30        Second, although respondent contends in part that the trial court overemphasized his status
       in treatment, we need not address this matter separately. On de novo review, we decide the
       correctness of the court’s judgment, not its reasoning. See Tittelbach, 2015 IL App (2d)
140392, ¶ 23. Thus, we shall simply consider anew whether respondent met the
       probable-cause threshold. If not, we must affirm the trial court even if it reasoned imperfectly;
       if so, we must reverse the trial court, even if it did not unduly stress respondent’s treatment
       history.
¶ 31        Third, we review the judgment on appeal, but we must accept any prior judgment that
       found that respondent was an SVP. Specifically, we must accept that, in its 2012 ruling, the
       trial court correctly held that there was no probable cause to believe that respondent was no
       longer an SVP. Furthermore, as he waived any probable cause hearing based on the 2014 and
       2015 reexamination reports, we must accept that, at least as of February 2015, there was no
       probable cause to believe that he was no longer an SVP. Respondent’s reliance on Rosell’s
       report must be viewed in light of this limitation. Rosell’s report must be considered not
       precisely as evidence of whether respondent was an SVP or had ever been an SVP, but only as
       evidence of whether, since the previous reexamination report that stated that he was an SVP as
       of the date of the report, his condition had changed so substantially that he was no longer an
       SVP. See In re Commitment of Smego, 2017 IL App (2d) 160335, ¶ 24 (validity of original
       finding that respondent was an SVP is not at issue in postcommitment hearing). This restriction
       is required not only by the finality of judgments but also by section 65(b)(1) of the Act, which
       plainly limits the trial court’s inquiry to the change in the committed person’s condition “since
       the most recent periodic reexamination.” 725 ILCS 207/65(b)(1) (West 2016).

                                                      -6-
¶ 32       We turn to the issue on appeal. As pertinent here, again, the Act defines an SVP as a person
       who (1) has a mental disorder and (2) is dangerous to others because his mental disorder
       creates a substantial probability that he will engage in acts of sexual violence. Id. § 15(b)(4),
       (b)(5). At the hearing, there was no dispute over the first factor: both psychologists stated that
       respondent suffered from pedophilic disorder (and two other pertinent mental disorders).
       Respondent does not dispute the existence of his disorder. Insofar as he has claimed any
       change in its severity, that is pertinent to the second factor.
¶ 33       As to the second factor, we reiterate that we are bound by the conclusion in Suire’s
       February 2015 report that, as of that time, it was substantially probable that respondent would
       engage in acts of sexual violence. Thus, we are concerned with what evidence there was that,
       since then, respondent’s condition had so changed as to negate this substantial probability.
       There were two possible sources of such evidence: Suire’s report and Rosell’s report. We
       conclude that neither report provided sufficient evidence.
¶ 34       First, Suire’s report offered nothing to show a change in respondent’s condition since the
       previous report. On respondent’s likelihood of reoffending, Suire reached the same conclusion
       as before. Moreover, he relied on similar reasons: in 2016, Suire reported that respondent had
       refused to enter sex-offender-specific treatment in the previous year, just as he had refused to
       do as of February 2015. Although the hearing was not primarily concerned with whether
       respondent had made substantial progress in treatment in the preceding year, the undisputed
       fact that he had not done so eliminated the most likely ground for finding that his condition had
       changed. And, though Suire no longer relied on respondent’s score on the Static-99, he stated
       that respondent’s scores on the Static-99R and MnSOST-R placed him in the same risk
       categories as before—and that, as before, these tests seriously underestimated his risk.
¶ 35       Respondent does not contend that Suire’s report could have satisfied his burden at the
       hearing. Thus, he relies on Rosell’s report. Respondent cites three aspects of the report that, he
       asserts, raised a fair question as to a change in his condition. We conclude that these purported
       grounds, singly or collectively, did not suffice to entitle respondent to a full evidentiary
       hearing on whether, since the most recent periodic reexamination, his condition had so
       changed that he was no longer an SVP.
¶ 36       First, respondent asserts that, although he was not currently in treatment, he had
       participated in treatment in the past. But the sole “treatment” that he cites is the nine months’
       orientation that he underwent in 1999. Leaving aside the dubious assumption that orientation is
       treatment, respondent’s actions 17 years before the hearing were completely irrelevant to
       whether his condition had changed in the period since the most recent reexamination.
¶ 37       Second, respondent notes Rosell’s discussion of how respondent had taken ownership of
       his sexual offenses and expressed remorse. But respondent’s expressions of remorse, even if
       taken at face value, established little about any recent change in his condition. He told Rosell
       that he did not consider himself a pedophile. Further, respondent had made some similar
       acknowledgments of responsibility in prior interviews with Suire, but Suire had concluded that
       he was still an SVP, and the correctness of that conclusion is not open to review.
¶ 38       Third, respondent emphasizes that Rosell reported that he scored in the low-risk range on
       two actuarial tests and in the medium-risk range on a third and that Rosell opined, based on
       studies, that recidivism risk declines significantly with advancing age. However, although this
       evidence is potentially meaningful, it does not require a finding of probable cause, even
       considering that that is not a high threshold. First, Suire also scored respondent relatively low

                                                   -7-
       on the actuarial tests, but he stated that the results underestimated respondent’s risk because the
       tests did not consider a number of important risk-increasing factors. Notably, Rosell’s report
       did not attempt to rebut this critique, at least not directly. Second, respondent’s relatively low
       scores on the actuarial tests were not a new development; his scores on the Static-99R and the
       MnSOST-R placed him in the same risk categories as had the scores in the previous report.
¶ 39       Finally, although respondent was approximately one year older than he had been at the
       time of the previous report, this was not sufficient to show a change in his condition. Since
       respondent was unfit for discharge at age 67, it was implausible that, other things being equal,
       he was fit at age 68. Even granting that there is a linear relationship between increasing age and
       decreasing risk, and that at some point respondent’s age alone might mean that he is no longer
       a substantial threat to reoffend, we see no reason to suspect that the year between 2015 and
       2016 was the proverbial straw that broke the camel’s back.
¶ 40       Respondent’s reliance on Wilcoxen is unavailing. We have examined his case on its own
       unique facts and concluded that they do not call for a full discharge hearing. In any event,
       however, Wilcoxen differs from this case. There, the court emphasized that, since the previous
       reexamination, the respondent had participated in treatment actively and productively for
       nearly three years, completing the first phase of the program and numerous courses in the
       second phase. Wilcoxen, 2016 IL App (3d) 140359, ¶¶ 39, 41. Here, respondent participated in
       no treatment. Moreover, it appears that, in Wilcoxen, the actuarial tests, in both their results and
       their interpretations, and the respondent’s self-reporting represented a greater change from the
       circumstances reported in the most recent periodic reexamination than did those factors in this
       case.

¶ 41                                     III. CONCLUSION
¶ 42      The judgment of the circuit court of Du Page County is affirmed.

¶ 43      Affirmed.




                                                    -8-